[SUTHERLAND ASBILL & BRENNAN LLP] FREDERICK R. BELLAMY DIRECT LINE: 202.383.0126 E-mail: fred.bellamy@sutherland.com April 19, 2013 VIA EDGAR Board of Directors Protective Life Insurance Company 2801 Highway 280 South Birmingham, Alabama 35223 Re: Protective Advantage II Variable Annuity Post-Effective Amendment No. 1 Directors: We hereby consent to the reference to our name under the caption “Legal Matters” in the Statement of Additional Information filed as part of the Post-Effective Amendment No. 1 to the Registration Statement on Form N-4 by Protective Life Insurance Company and United Investors Annuity Variable Account for certain variable annuity contracts (File No. 333-182483). In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By: /s/ Frederick R. Bellamy Frederick R. Bellamy
